DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 5,260,126).
 	Collier teaches an elastic nonwoven web formed from elastic fibers composed of a blend of (1) a styrene-poly(ethylene propylene)-styrene (SEPS) thermoplastic elastomeric block copolymer or a mixture of a styrene-poly(ethylenepropylene)-styrene elastomeric block copolymer and a styrene-poly(ethylene-butylene)-styrene elastomeric block copolymer, and (2) a tackifying resin.  The blend used to form the elastic nonwoven web and/or elastic fibers may also include a polyolefin (see abstract).  
 	The elastomeric copolymer has an average molecular weight ranging from about 50,000 to about 90,000 and an average molecular weight ratio of polystyrene endblocks to poly(ethylene propylene) midblocks ranging from about 10:90 to about 25:75 (see col. 4, lines 28-33).  With a molecular weight of about 50,000 and a ratio of 10:90 the polystyrene would have an average molecular weigh of about 5,000 (see col. 6, lines 50-53).  The polyolefin component of the blend may be polyethylene, polypropylene or polyethylene or polypropylene copolymers (see col. 4, lines 52-57).  These olefins encompass those of the present invention.
 	The blend may contain 50-80 % by wt of styrene-poly(ethylene propylene)-styrene block copolymer or SEBS block copolymer (see col. 4, lines 60-65).  The elastic nonwoven web or fibrous nonwoven web may be formed by a variety of extrusion techniques (see col. 6, lines 18-20).  The nonelastic fibers may contain from 20-99% %     by weight of SEPS blend.  Collier meets the limitations of the claims other than the differences that are set forth below.
 	Collier does not specifically teach that the styrene blocks have a peak molecular weigh of 3800-4800.  However, Collier teaches that the blocks have a molecular weight of about 5,000, which is close enough to the claimed molecular weight or overlap the claimed molecular weight. The term about extends the molecular weight to weights that are above and below 5,000.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
 	With respect to the vinyl aromatic content, melt flow index, unload stress and order-disorder transition temperature, it would be reasonable to expect that Collier would meet these limitations since Collier is teaching similar SEPS copolymers, absent evidence to the contrary.  Table 5 shows the melt flow of the blend is from 11.4-75.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17091893/20220827